                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

QUINTEZ TALLEY,

                     Plaintiff,                     CIVIL ACTION NO. 3:16-CV-2074

       v.                                                    (MUNLEY, J.)
                                                          (MEHALCHICK, M.J.)
PA DEPT. OF CORRECTIONS, et al

                     Defendants


                                          ORDER

       This case involves a pro se plaintiff, Quintez Talley, who has filed the above-

captioned civil rights action pursuant to 42 U.S.C. § 1983. Currently pending before the

court is Plaintiff’s second motion for appointment of counsel. (Doc. 48). For the following

reasons, the court will DENY the motion. Although prisoners have no constitutional or

statutory right to appointment of counsel in a civil case, Parham v. Johnson, 126 F.3d 454,

456-57 (3d Cir. 1997), the court has discretion to request “an attorney to represent any

person unable to afford counsel.” 28 U.S.C. § 1915(e)(1); see also Montgomery v. Pinchak,

294 F.3d 492, 499 (3d Cir. 2002); Tabron v. Grace, 6 F.3d 147, 153 (3d Cir. 1993). Under §

1915(e)(1), the “court may request an attorney to represent any person unable to employ

counsel. The district court’s appointment of counsel is discretionary and must be made on a

case-by-case basis. Tabron, 6 F.3d at 157-58.

       The United States Court of Appeals for the Third Circuit has stated that appointment

of counsel for an indigent litigant should be made when circumstances indicate “the

likelihood of substantial prejudice to him resulting, for example, from his probable inability

without such assistance to present the facts and legal issues to the court in a complex but
arguably meritorious case.” Smith-Bey v. Petsock, 741 F.2d 22, 26 (3d Cir. 1984). The initial

determination to be made by the court in evaluating the expenditure of the “precious

commodity” of volunteer counsel is whether the plaintiff’s case has some arguable merit in

fact and law. Montgomery, 294 F.3d at 499. If a plaintiff overcomes this threshold hurdle,

other factors to be examined are:

       (1) the plaintiff’s ability to present his or her own case; (2) the difficulty of the
       particular legal issues; (3) the degree to which factual investigation will be
       necessary and the ability of the claimant to pursue investigation; (4) the
       plaintiff’s capacity to retain counsel on his or her own behalf; (5) the extent to
       which the case is likely to turn on credibility determinations; and (6) whether
       the case will require testimony from expert witnesses.

       Montgomery, 294 F.3d at 499 (citing Tabron, 6 F.3d at 155-57).

Additionally, another practical consideration must be taken into account when considering

a motion for appointment of counsel. As the Third Circuit has observed:

       … we must take note of the significant practical restraints on the district
       courts’ ability to appoint counsel: the ever-growing number of prisoner civil
       rights actions filed each year in the federal courts; the lack of funding to pay
       appointed counsel; and the limited supply of competent lawyers who are
       willing to undertake such representation without compensation. We have no
       doubt that there are many cases in which district courts seek to appoint
       counsel but there is simply none willing to accept appointment. It is difficult
       to fault a district court that denies a request for appointment under such
       circumstances.

       Tabron v. Grace, 6 F.3d 147, 157 (3d Cir. 1993).

       Furthermore, this court’s duty to construe pro se pleadings liberally, Haines v. Kerner,

404 U.S. 519 (1972), coupled with Plaintiff’s continued apparent ability to litigate this

action, having survived defendants’ motion to dismiss and having been granted leave to

amend, weigh against the appointment of counsel. Hence, the court will DENY Plaintiff’s

motion for appointment of counsel. In the event, however, that future proceedings




                                                2
demonstrate the need for counsel, the matter may be reconsidered either sua sponte or upon

motion of Plaintiff.

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Appointment of Counsel

(Doc. 48) is DENIED. If further proceedings demonstrate the need for counsel, the matter

will be reconsidered either sua sponte or upon motion of Plaintiff.



                                                   BY THE COURT:


                                                   s/Karoline Mehalchick
                                                   KAROLINE MEHALCHICK
                                                   United States Magistrate Judge




                                               3
